     Case 3:19-cr-04160-JLS Document 49 Filed 10/14/20 PageID.96 Page 1 of 1




 1

 2

 3                           UNITED STATES DISTRICT COURT
 4                        SOUTHERN DISTRICT OF CALIFORNIA
 5   UNITED STATES OF AMERICA,                    Case No.: 19CR4160-JLS
 6
                             Plaintiff,
 7                                                ORDER TO CONTINUE THE MOTION
           v.                                     HEARING AND TRIAL SETTING;
 8                                                ORDER EXCLUDING TIME UNDER
     GUADALUPE BELTRAN,                           THE SPEEDY TRIAL ACT
 9

10                           Defendant.

11

12

13       Upon joint motion of the Parties and good cause appearing,

14       IT IS HEREBY ORDERED that: (1) the Motion Hearing and Trial Setting

15 is continued from October 16, 2020 to November 6, 2020 at 1:30 p.m.;

16 and (2) time is excluded under the Speedy Trial Act until November 6,

17 2020.    Defendant shall file an acknowledgement of the new hearing date

18 by October 30, 2020.

19       IT IS SO ORDERED.

20 Dated: October 14, 2020

21

22

23

24

25

26

27

28
